UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6236



FRANK JOHNSON, a Former Undercover Agent of
the State Attorney's Office of Allegheny
County, Maryland,

                                             Plaintiff - Appellant,

          versus

N.T.F. TROOPER KECKLER, Individually and Offi-
cial Capacity, State Police Officer/Barrack-B;
N.T.F. TROOPER UPDEGRAFFEE, Individually and
Official Capacity, State Police/Barrack-B;
BARRY LEVINE, Individually and Official Capac-
ity as a State Attorney for the State Attorney
Office of Allegheny County, Maryland; KENNETH
LONG, JR., Individually and Official Capacity
as a State Attorney for Washington County,
Maryland; OFFICE OF THE STATE ATTORNEY FOR
WASHINGTON COUNTY, MARYLAND; OFFICE OF THE
STATE ATTORNEY FOR ALLEGHENY COUNTY, MARYLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
95-274-CCB)


Submitted:   April 15, 1996                   Decided:   May 7, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.

Frank Johnson, Appellant Pro Se. Mark Holdsworth Bowen, Assistant
Attorney General, Betty Stemley Sconion, Assistant Attorney Gen-
eral, Pikesville, Maryland; Daniel Karp, Kevin Bock Karpinski,
ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Johnson v. Keckler, No. CA-95-274-CCB (D. Md. Jan. 11,

1996). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2